Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Loughnane et al (US20160090564).
Loughnane teaches a cleaning composition comprising polyetheramine. 
Loughnane, paragraphs 120-121 of the PGPUB, teaches the cleaning composition may contain enzymes in the amount of 0.00001% to about 2% enzyme protein by weight of the detergent composition.
Loughnane, paragraph 150 of the PGPUB, teaches the fluid detergent composition may also comprise from about 0.005% to about 1% by weight of a bacterial cellulose network. The term “bacterial cellulose” encompasses any type of cellulose produced via fermentation of a bacteria of the genus Acetobacter such as CELLULON® by CPKelco U.S. and includes materials referred to popularly as microfibrillated cellulose, reticulated bacterial cellulose, and the like. In one aspect, said fibres have cross sectional dimensions of 1.6 nm to 3.2 nm by 5.8 nm to 133 nm. 
Examiner interprets 1.6 nm to 3.2 nm to be the width of the bacterial cellulose. 
The content of the enzyme is .00001-200 parts by mass to 1 part by mass of cellulose fibers. 
The mass ratio range taught in the reference which includes the claimed range would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains as suitable based on the teaching of the references above.
The composition as taught by the reference is the same composition as claimed in claim 1 and therefore it would be expected that when the composition as taught by the reference has a solid concentration of .4% by mass, the viscosity of the film measured under conditions of 25oC and a rotation number of 3 rpm is 10 mPa-s or more and 1100 mPa-s or less as claimed in claim 1. 

Regarding claim 2, the content of the enzyme is .00001-200 parts by mass to 1 part by mass of cellulose fibers. 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Loughnane et al (US20160090564) as applied to claim 1 and further in view of Noguchi et al (20160115249). 
Although the references teach cellulose fibers, the references do not teach the fibers having phosphoric acid group substituents. 
Nogushi teaches phosphoric acid-esterified fine cellulose fiber. 
Nogushi, paragraph 59 of the PGPUB, teaches although the introduction amount of phosphoric acid groups is not particularly limited, it is preferably 0.1 to 3.8 mmol/g, more preferably 0.2 to 3.0 mmol/g, still more preferably 0.6 to 2.5 mmol/g, per 1 g (mass) of the fine cellulose fiber. If the phosphoric acid group introduction amount is less than 0.1 mmol/g, it is difficult to refine the fiber raw material, and stability of the fine cellulose fiber is degraded. If the phosphoric acid group introduction amount exceeds 3.8 mmol/g, the fine cellulose fiber may be dissolved.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have phosphoric acid groups as substituents as taught by Noguchi on the fibers as taught by the references above in an amount to refine the fibers and not have them dissolved. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Loughnane et al (US20160090564) as applied to claim 1 and further in view of Wada et al (20160194462). 
Although the reference teach cellulose fibers, the reference does not teach the cellulose fibers having a degree of polymerization. 
Wada teaches cellulose nanofibers. 
Wada, paragraph 19 of the PGPUB, teaches when the average degree of polymerization is in the range of 100 or more and 500 or less, an aqueous dispersion of cellulose nanofibers having better dispersibility can be obtained.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a DP of 100-500 as taught by Wada of the cellulose fibers as taught by the references above to have a good dispersibility. 


Response to Arguments
Applicant’s arguments, filed 7/20/22, with respect to the rejection(s) of claims 1-2 and 5-7 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Loughnane. 

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20100022437 teaches a coating comprising cellulose fibers. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        8/2/2022